DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to Non-Provisional Application No. 15/128,906 filed September 23, 2016 now Patent No. 11,128,906; and to National Stage Application No. PCT/IB2015/052257 filed March 27, 2015 and to provisional application No. 61/971,464 filed March 27, 2014. 

Status of Claims
This Office Action is responsive to the preliminary amendment filed on December 22, 2021. As directed by the amendment: claims 1-24 have been cancelled; and claims 25-44 have been added. Thus, claims 25-44 are presently pending in this application. 

Claim Objections
Claims 39 and 44 are objected to because of the following informalities:  
Claim 39 recites “surface of the mask frame”, ln 2 should read -- surface of the mask body--;
Claim 44 recites “comprises a recess is configured to accommodate, complement or match a lateral”, ln 1-2 should read  --comprises a recess configured to accommodate, complement or match a lateral --.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: manual mechanism in claim 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a vent that is or comprises a one-way drain valve that opens on inhalation to allow water accumulated in a region of the one-way drain valve to drain out during inhalation and opens on exhalation to allow water to be forced out of the mask.” of claim 37 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,185,653 (hereinafter: “Patent’653). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the instant application independent claim 25 are found in Patent’653 claims 18, combined. Since the instant application independent claim 25 is fully encompassed by Patent’653 claim 18, the difference between the application claims and the Patent’653 claims lies in the fact that the Patent’653 claims includes more elements and is thus more specific. Accordingly, the invention of Patent’653 claims is a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. Since the application claims are anticipated by the Patent’825 claims, it is not patentably distinct from the patent claim

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 25, and claims 26-44 by dependency, are  rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 25 recites “and retains the nasal cannula on the head of the user”, ln 4-5 thereby establishing a physical relationship between the nasal cannula and the head of the user.  Therefore, the claim is positively claiming a human organism.  For the purpose of this Office Action “and retains the nasal cannula on the head of the user” is interpreted as reciting --and configured to retain the nasal cannula on the head of the user--.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 37 recites “a vent that is or comprises a one-way drain valve that opens on inhalation to allow water accumulated in a region of the one-way drain valve to drain out during inhalation and/or opens on exhalation to allow water to be forced out of the mask.”, ln 1-4, the instant specification clearly describes the one-way drain valve that opens on inhalation to allow water accumulated in a region of the one-way drain valve to drain out during inhalation or the one-way drain valve that opens on exhalation to allow water to be forced out of the mask (¶ 0100). The specification is silent on an embodiment of the one-way drain valve that opens on inhalation to allow water accumulated in a region of the one-way drain valve to drain out during inhalation and opens on exhalation to allow water to be forced out of the mask.  Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 27-32, 35-36, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz (U.S. Patent No. 5,005,571) in view of White et al. (U.S. Pub. No. 2004/0261797; hereinafter: “White”) in view of Cragg et al. (U.S. Pub. No. 2014/0246025; hereinafter: “Cragg”).
Regarding Claim 25, Dietz discloses an interface system comprising a nasal cannula (A, B Fig. A annotated below; 50; Fig. 2; B, Fig. A annotated below) comprising a cannula body (A, Fig. A annotated below), at least one nasal prong (50; Fig. 2; B, Fig. A annotated below) extending from the cannula body (col 5, ln 43-46; Fig. 1-2), a gases tube (10; Fig. 1-2) that communicates with the at least one nasal prong configured to be retained on the head of a user (Fig. 1; Examiner notes: Dietz discloses the gas tube configured to retain the cannula body on the head of the user); a mask (1; Fig. 1-2) having a mask body (2, 4, Fig. 1-3, 6; col 4, ln 46-54), the mask body defining a user-contacting surface (The surface of formed seal 2 that contacts the user; Fig. 5; col 4, ln 35-48) and an interior space (area defined by projection 5 and formed seal 2 that accommodate the mouth and nose of the user; Fig. 1-2, 6; col 4, ln 55-66) when the user-contacting surface is in contact with a face of the user (col 4, ln 46-48; Fig. 1-2), wherein the interior space of the mask accommodates at least a portion of the cannula body including the at least one nasal prong when the mask is positioned on the head of the user with the user-contacting surface in contact with the face of the user (Fig. 1-2), wherein the mask is adapted to create a seal around the nose and mouth of the user when the mask is used in combination with the nasal cannula (col 2, ln 9-16; col 4, ln 35-48) and is selectively securable to or removable from a user independently of the nasal cannula [col 2, ln 9-16; col 4, ln 35-48; Examiner notes: Dietz discloses the mask comprising mask
410

    PNG
    media_image1.png
    217
    288
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 2 of Dietz.
Dietz does not specifically disclose the interface system comprising a cannula headgear that is coupled to the cannula body and configured to retain the nasal cannula on the head of a user, and the mask further comprising a one-way valve to open on inhalation and to at least partially close on exhalation. 
White teaches a breathing assistance apparatus comprising a cannula headgear (53, 65, 66; Fig. 9, 12-14) that is coupled to a nasal cannula (30; Fig. 4-7, 12; ¶¶ 0069, 0086-0090) comprising a cannula body (32; Fig. 4-7) and configured to retain the nasal canal on the head of a user (Fig. 12; ¶¶ 0069, 0086-0090) for the purpose of maintaining proper orientation of the nasal cannula thereby ensuring patient comfort (¶ 0087). 
Cragg teaches a mask (402; Fig. 19) comprising a one-way valve (410; Fig. 19, 24A-27C) to open on inhalation (¶¶ 0247, 0249-0250, 0252-0253, 0273-0282) and to at least partially close on exhalation (¶¶ 0018, 0273, 0336) for the purpose of allowing ambient air enter the device (¶¶ 0210, 0273).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the interface system of Dietz to include the cannula headgear that is coupled to the cannula body and configured to retain the nasal cannula on the head of a user as taught by White and the mask further comprising the one-way valve to open on inhalation and to at least partially close on exhalation as taught by Cragg for the purpose of maintaining proper orientation of the nasal cannula thereby ensuring patient comfort (See White: ¶ 0087) and allowing ambient air enter the device (See Cragg: ¶¶ 0210, 0273), respective.
Regarding Claim 27,  the modified device of Dietz discloses the interface system wherein the one-way valve is biased to a slightly open position (See Cragg: ¶¶ 0247, 0249-0250, 0252-0253, 0273-0282; Examiner notes: Cragg discloses the one-way valve being biased to a slightly open position when the user inhales.).
Regarding Claim 28,  the modified device of Dietz discloses the interface system wherein the bias is selected so that 1-5 cm of gas pressure moves the one-way valve toward or to the closed position [See Cragg: ¶¶ 0018, 0273, 0336; Examiner notes: Cragg discloses the one-way valve as closed so that 5 cm of gas pressure opens an exhalation valve (i.e. the one-way valve must be closed to allow the pressure to reach 5 cm of gas pressure of greater at which point the exhalation valve opens).].
Regarding Claim 29, the modified device of Dietz discloses the interface system wherein the one-way valve is configured to move to a closed position from the slightly-opened position in response to an appropriate force (See Cragg: ¶¶ 0018, 0273, 0336).
Regarding Claim 30, the modified device of Dietz discloses the interface system, shown above. 
The modified device of Dietz does not explicitly disclose the interface system further comprising a variable vent.
Cragg’2 teaches in a second embodiment a mask (22; Fig. 4B, 4D) comprising a variable vent (28; Fig. 4B, 4D, 5A) configured to enable the application of expiratory pressure to be selectively applied without removal of the mask (¶¶ 0151, 0164-0169; Examiner notes: Cragg discloses the variable vent (28; Fig. 4B, 4D, 5A) that selectively enable the application of expiratory pressure based on an opening pressure while the mask is in use.] for the purpose of providing improved patient comfort (¶ 0165), improved pneumatic splinting and ease of breathing (¶ 0168). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Dietz to include the mask further including the variable vent as taught by Cragg’2 for the purpose of providing improved patient comfort (See Cragg: ¶ 0165), improved pneumatic splinting and ease of breathing (See Cragg: ¶ 0168).
Regarding Claim 31, the modified device of Dietz discloses the interface system wherein the variable vent is automatically controlled [See Cragg: ¶¶ 0151, 0164-0169; Examiner notes: Cragg discloses the variable vent automatically opening at a predetermined opening pressure (¶ 0167-0168).].
Regarding Claim 32, the modified device of Dietz discloses the interface system wherein the variable vent comprises an opening (See Cragg: at 28; Fig. 3A) in the mask that is provided with a manual mechanism that allows a user to variably open and close the variable vent by blocking a portion or an entirety of the opening (See Cragg: ¶¶ 0151, 0164-0169).
Regarding Claim 35, the modified device of Dietz discloses the interface system wherein the one-way valve is located on a lateral side of the mask (See Cragg: Fig. 19). 
Regarding Claim 36, the modified device of Dietz discloses the interface system, shown above. 
The modified device of Dietz does not explicitly disclose the interface system wherein the mask has a port that allows a Positive End Expiratory Pressure (PEEP) valve to be connected to the mask.
Cragg’2 teaches in the second embodiment the mask (22; Fig. 3A, 4A, 4B, 4D, 4E) comprising a port (A, Fig. B annotated below) that allows a Positive End Expiratory Pressure (PEEP) valve (28; Fig. 3A, 4A, 4B, 4D, 4E, 5A, 5B; ¶¶ 0151, 0164-0169) to be connected to the mask (Fig. 3A, 4A, 4B, 4D, 4E) for the purpose of helping keep an airway open during the breathing cycle and thus help prevent OSA (¶ 0165) and, improved pneumatic splinting and ease of breathing (¶ 0168).

    PNG
    media_image2.png
    273
    537
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 4B of Cragg.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Dietz to include the mask having a port that allows the Positive End Expiratory Pressure (PEEP) valve to be connected to the mask as taught by Cragg’2 for the purpose of helping keep an airway open during the breathing cycle and thus help prevent OSA (See Cragg: ¶ 0165) and, improved pneumatic splinting and ease of breathing (See Cragg: ¶ 0168).
 
Regarding Claim 43, the modified device of Dietz discloses the interface system wherein the mask does not include an air supply conduit or connection port (See Dietz: Fig. 1-2; Examiner notes: Dietz disclose the mask as having no air supply conduit).

Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of White in view of Cragg as applied to claim 25 above, and further in view of Hacke et al. (U.S. Pub. No. 2009/0250060; hereinafter: “Hacke”).
Regarding Claim 26, the modified device of Dietz discloses the interface system , shown above. 
The modified device of Dietz does not specifically disclose the interface system wherein the one-way valve remains open in the absence of inhalation by the user.
Hacke teaches a valve (114; Fig. 5-13) that remains open in the absence of inhalation by the user [Fig. 10-11; ¶¶ 0061-0062; Examiner notes: Hacke discloses when the user is not inhaling or exhaling the valve is at a stationary or rest position and is not in contact with the valve seat (100; Fig. 5-13) and a permanent passageway (128; Fig. 6-13) for a gas to pass therethrough exists regardless of inhalation or exhalation.] for the purpose of providing a safety and preventing asphyxia (¶ 0061). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Dietz to include the one-way valve remaining open in the absence of inhalation by the user as taught by Hacke for the purpose of providing a safety and preventing asphyxia (¶ 0061).

Claims 30, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of White in view of Cragg as applied to claim 25, above, and further in view of Fernandez-DeCastro (U.S. Patent No. 7,958,889).
Regarding Claims 30 and 33, the modified device of Dietz discloses the interface system of claim 25, shown above. 
The modified device of Dietz does not specifically disclose the interface system further comprising a variable vent comprising a semicircular outlet that is partially or completely concealed by a vent cover.
Fernandez-DeCastro teaches a mask (100; Fig. 1a-1b; col 6, ln 8-34) comprising a variable vent (104; Fig. 1a-1d) comprises a semicircular outlet (122; Fig. 1c) that is partially or completely concealed by a vent cover (108, 132; Fig. 1c, 1d; col 6, ln 23-34) for the purpose of providing for introduction, ingress and/or egress of devices, food or liquids (col 6, ln 8-18). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Dietz to include the variable vent comprising the semicircular outlet that is partially or completely concealed by a vent cover as taught by Fernandez-DeCastro for the purpose of providing for introduction, ingress and/or egress of devices, food or liquids (See Fernandez-DeCastro: col 6, ln 8-18).
 Regarding Claim 34, the modified device of Dietz discloses the interface system wherein the vent cover is configured to move relative to the semicircular outlet (See Fernandez-DeCastro: col 6, ln 8-34; Fig. 1a-1d).

Claims 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of White in view of Cragg as applied to claim 25 above, and further in view of Randolph Monro (U.S. Patent No. 2,341,566; hereinafter: “Monro”).
Regarding Claim 37, the modified device of Dietz discloses the interface system , shown above. 
The modified device of Dietz does not specifically disclose the interface system further comprising a vent that is or comprises a one-way drain valve that opens on inhalation to allow water accumulated in a region of the one-way drain valve to drain out during inhalation and/or opens on exhalation to allow water to be forced out of the mask.
Monro teaches a mask (5; Fig. 1, 4) comprising a vent that a one-way drain valve (11; Fig. 1, 3; Pg. 2 right col, ln 39-40; Pg. 2 right col, ln 59-62) that opens on exhalation to allow water to be forced out of the mask (Pg. 2 right col, ln 39-40; Pg. 2 right col, ln 59-62) for the purpose of providing a single drain and exhalation valve that allows exhaled air and collected moisture or silica to escape (Pg. 2 right col, ln 39-40; Pg. 2 right col, ln 59-62). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Dietz to include the vent that comprises the one-way drain valve that opens on exhalation to allow water to be forced out of the mask as taught by Monro for the purpose of providing a single drain and exhalation valve that allows exhaled air and collected moisture or silica to escape (See Monro: Pg. 2 right col, ln 39-40; Pg. 2 right col, ln 59-62).
 
Regarding Claim 39 the modified device of Dietz discloses the interface system , shown above. 
The modified device of Dietz does not specifically disclose the interface system further comprising a condensation vent located on a lower and/or downward facing surface of the mask body.
Monro teaches a mask comprising a mask body (5; Fig. 1, 4) and a condensation vent (11; Fig. 1, 3; Pg. 2 right col, ln 39-40; Pg. 2 right col, ln 59-62) located on a lower surface (Fig. 5 and at 10 Fig. 4; Pg. 2 right col, ln 33-40) of the mask body for the purpose of providing a single drain and exhalation valve that allows exhaled air and collected moisture or silica to escape (Pg. 2 right col, ln 39-40; Pg. 2 right col, ln 59-62). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Dietz to include the condensation vent located on the lower surface of the mask body as taught by Monro for the purpose of providing a single drain and exhalation valve that allows exhaled air and collected moisture or silica to escape (See Monro: Pg. 2 right col, ln 39-40; Pg. 2 right col, ln 59-62).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of White in view of Cragg as applied to claim 25 above, and further in view of Sniadach (U.S. Pub. No. 2003/0024533).
Regarding Claim 38, the modified device of Dietz discloses the interface system, shown above. 
The modified device of Dietz does not specifically disclose the interface system further comprising a vent having an opening that is sealed with a manually removable plug or cap.
Sniadach teaches a multi-port mask (10; Fig. 3-9, 12) comprising a vent (14 or 16; Fig. 3-9) having an opening (Fig. 3-9; ¶¶ 0042-0043, 0048) that is sealed with a manually removable plug (19 and 17, respectively; Fig. 3, 12) for the purpose of providing the vent that provide access to an interior of the mask that can be sealed when not in use (¶ 0045).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Dietz to include the vent having the opening that is sealed with the manually removable cap as taught by Sniadach for the purpose of providing the vent that provide access to an interior of the mask that can be sealed when not in use (See Sniadach: ¶ 0045).
 
Claims 40-42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of White in view of Cragg as applied to claim 25 above, and further in view of Rollins III et al. (U.S. Patent No. 4,328,797; hereinafter: “Rollins”).
Regarding Claim 40, the modified device of Dietz discloses the interface system, shown above. 
The modified device of Dietz does not specifically disclose the interface system further comprising a fixed bias flow vent, the fixed bias flow vent comprising one or more small holes, a region of porous material, or a gap between the cushion and the cannula or the user's face..
Rollins teaches a naso-gastric oxygen mask (11, 13; Fig. 1-3) comprising a fixed bias flow vent, wherein the fixed bias flow vent comprises one or more small holes [25; Fig. 1-3; col 4, ln 43-46; Examiner notes: The limitation “fixed boas flow vent”, for the purpose of this Office Action, has been interpreted as any means that provides fluid communication that is not adjustable (i.e. fixed) that comprise the claimed structure.] for the purpose of allowing the exhaled breath of the patient to be exhausted from the mask at a controlled rate (col 4, ln 43-46).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Dietz to include the fixed bias flow vent comprising one or more small holes as taught by Rollins for the purpose of allowing the exhaled breath of the patient to be exhausted from the mask at a controlled rate (See Rollins: col 4, ln 43-46).
Regarding Claim 41, the modified device of Dietz discloses the interface system wherein the geometry of the fixed bias flow vent is configured to allow for a certain flow rate of air to pass through the fixed bias flow vent (See Rollins: Fig. 1-3; col 4, ln 43-46; Examiner notes: Rollins depicts the fixed bias flow vent that only allows a certain flow rate through the one or more small holes.).
Regarding Claim 42, the modified device of Dietz discloses the interface system wherein the fixed bias flow vent comprises a series of small holes (See Rollins: 25; Fig. 1-3; col 4, ln 43-46) located in a central position (A, Fig. C annotated below) on the mask.

    PNG
    media_image3.png
    467
    453
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 2 of Rollins.

Regarding Claim 44, the modified device of Dietz discloses the interface system, shown above. 
The modified device of Dietz does not specifically disclose the interface system wherein the mask body comprises a recess configured to accommodate, complement or match a lateral geometry of the nasal cannula to enable the nasal cannula to pass between the mask and the user's face in use.
Rollins teaches a naso-gastric oxygen mask comprising a mask body (11, 13; Fig. 1-3) that comprises a recess (31; Fig. 1-3) recess configured to accommodate, complement or match a lateral a lateral geometry of a nasal cannula (33; Fig. 1-2, 4-5; col 4, ln 14-23) to enable the nasal cannula to pass between the mask and the user's face in use (Fig. 1; Abstract; col 4, ln 62-col 5, ln 13; Claim 9) for the purpose of ensuring the volume of oxygen applied will be relatively precise in accordance with the orders of the doctor to the medical personnel (col 5, ln 8-13).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Dietz to include the mask body comprises the recess configured to accommodate, complement or match the lateral geometry of the nasal cannula to enable the nasal cannula to pass between the mask and the user's face in use as taught by Rollins for the purpose of ensuring the volume of oxygen applied will be relatively precise in accordance with the orders of the doctor to the medical personnel (See Rollins: col 5, ln 8-13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vaclav Horak (U.S. Patent No. 2,156,852) discloses a one-way drain valve/condensation vent (8; Fig. 1, 2; Pg. 1 left col, ln 19-28) which has not yet been claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785